OSTERHAUS, J.,
dissenting.
I think the Department of Health has adequately stated the facts and reasons underlying its emergency suspension of Petitioner’s nursing license and its conclusion that she presents an immediate danger to public health, safety, and welfare. So I would deny her petition.
With respect for my colleagues’ views, I do not see “a host of other options” for the Department to deal with nurses who have a multi-year history of abusing painkilling opioids and will not accede to drug screening or intervention efforts. Petitioner has shunned accountability. In fact, both of the other options suggested by the majority opinion — conditioning Petitioner’s license on drug testing pending final resolution and ordering her to have clearance from the Intervention Project for Nurses (IPN) — resemble the Department’s basic conclusion to suspend her license, in part, because Petitioner has not cooperated with available testing or monitoring options. The Department concluded that Petitioner “is not monitored by IPN” and that it has no other restriction available to ensure that she is sober.
I think the Department has met the high factual burden for its emergency suspension order by finding specifically that Petitioner:
• abused an addictive opioid drug for many years;
• received the drug through a doctor with whom she once had a romantic relationship and who wrote her multiple prescriptions at a time for many years, often without an exam;
• filled prescriptions for the drug more than 130 times in the 22-month period leading up to a sheriffs department investigation in early 2012 (and admittedly filled these prescriptions at different pharmacies so that she could “avoid detection”);
• likely had the drug in her system while treating patients (along with another sedation-causing drug that Petitioner took twice daily);
• declined every opportunity to provide urine and hair samples to show that she no longer used opioid medications or illicit drugs; and
• has not contacted or availed herself of help from the IPN.
Based on these facts, the Department concluded that an immediate suspension of Petitioner’s nursing license was necessary because she could not practice nursing with reasonable skill, safety, mental alertness, and emotional stability. And that, in her condition, Petitioner was very likely to cause harm to the health, safety, and welfare of patients. Under these circumstances, I see no legal problem with the Department’s decision to suspend her license for the time being.
*1288- It bears emphasizing that Petitioner ultimately retains the opportunity to keep her nursing license after a full proceeding in her case, which must “be promptly instituted and acted upon.” § 120.60(6)(c), Fla. Stat. Emergency suspension is meant only as an interim solution addressing immediate dangers until a full hearing can be completed. I would deny her petition.